On April 4, 2004, the defendant was sentenced to the following: Count I: Commitment to the Department of Corrections for ten (10) years, with six (6) months suspended, for the offense of Assault on a Peace Office or Judicial Officer, a felony; Count II: Commitment to the Ravalli County Detention Center for six (6) months, all suspended, for the offense of Criminal Mischief, a misdemeanor; and Count III: Commitment to the Ravalli County Detention Center for six (6) months, all suspended, for the offense of Assault, a misdemeanor. County I - III shall run concurrent.
On November 18, 2004, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court
The defendant was present and was represented by Michael Montgomery. The state was not represented.
Michael Montgomery informed the Division he was recently appointed to represent Mr. Jenkins and had not been in contact with him until the hearing date and requested the hearing be continued to provide additional time to consult with his client.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued until the next available hearing date.
Done in open Court this 18th day of November, 2004.
Alt. Chairperson, Hon. Gary Day, Member, Hon. John Whelan and Alt. Member, Hon. Randal Spaulding.